: L

Pro Se 1 (Rev. 09/) 16) Complaint for a Civil Case

Case 1:19-cv-12344-ADB Document1 Filed 11/26/19 Page 1 of 31

 

UNITED STATES DISTRICT COURT
for the

District of Massachusetts

) Case No. ©

 

Ces fin a. (i At A/ / Te! AV A. C A / Ww} (to be filled in by the Clerk's Office)

 

 

 

Plaintiff(s) }
(Write the full name of each plaintiff who is filing this complaint. soa
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) x Yes [Jno
please write "see attached" in the space and attach an additional )
page with the full list of names.) )
-V- )
)
a. ) rs
OoMaAs-, «€o¢ EF AL 3 =
. Defendant(s) ) : 5 ©
(Write the full name of each defendant who is being sued. If the “= a 7
names of all the defendants cannot fit in the space above, piease ) . 2 tom
write “see attached” in the space and attach an additional page ) cam
with the full list of names.) = ov
he TT
= 3
COMPLAINT FOR A CIVIL CASE 3 m

L

The Parties to This Complaint
The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

Name Cristing Cain /Teinn Can

 

 

 

Street Address 26 Alashe Ssh os
City and County [roste)  ( Suffl 6)
State and Zip Code IMA oall 9

 

Telephone Number (95 7) 302.0370 (feo) 7F?, F43 |
E-mail Address nl

The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (iffaown). Attach additional pages if needed.

Page 1] of 5
Case 1:19-cv-12344-ADB Documenti1 Filed 11/26/19 Page 2 of 31

Pro Se | (Rev. 09/16) Complaint for a Civil Case
Defendant No. 1

Name Canale: tL YC; At ef

 

 

 

 

 

Job or Title (if kiown) [> BL -¢c 7 ‘Ds an, o
Street Address 17o/ TE: 4, f2 WD F
City and County Philadelphia

State and ZipCode “PA / 9 / © 3

Telephone Number JIe- IF/-—-eec RL

 

E-mail Address (if known) Steve hbvrKe [@® Lone (fe (201)

Defendant No. 2

 

 

 

 

 

 

Name Pleas< See addarhed ett/

Job or Title (if known) NelertentsS % be added t-

Street Address the. ortziasl Court Lb liag PeferdentS
City and County Theat You iN a dvancel”

State and Zip Code

Telephone Number

E-mail Address (if known)

 

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number
E-mail Address (if known)

 

 

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number
E-mail Address (if known)

 

 

Page 2 of 5
Case 1:19-cv-12344-ADB Document}#¢ File s'viag/19/ fpade/ jdt pey\ Cortect— re
Ls

ae 2 witnesses. Thana’ for |
| NeGenctents

AddtHonad ts be Called beyond he rst Vis
niray Su bmirHed om IN iP Si 2erd. “Theak Yo

|. Apache. 5 offwoe Founcah vw)
Coco Wahefel, Mt. 01 FFO

G7 Sautn Street

Gt FlooW MinfeaPrtis MN |
SS 4o@e

3. Lisa Yam esi = Payrail soneviso
(odo Leseacth Blvd Rechyille MD Jof5O

Uy, tPay loci -
\Hoo Ament aa Lane.
Scnavmoe dD TL Coils

S. —Tocltoo Ta —

Z G00 Ee. Commace O eater Place
“TWweso z Az. 75706

G. Brig han 08 VWJOVEAS Hospitelh
TS Francis SS, Boston mA. Cd\\
Case 1:19-cv-12344-ADB Document1 Filed 11/26/19 Page 4 of 31

e, Tne
Oss Market St Ste C0,
San Francises, CH F408

©: Homeland security -
ge Main SE wt atsekd, mA, OOS

GY. WiT- Greq mM a aden
T7 MassachoseHs pPuenueé,
Cambridge, MF 02139

Jalhe What

a Git erp Kelly Or St
San FondsGo, CA F107
uis- GWU ¢- 6673

I. Cardland Dental % Bale — ofCice mae:

ZIT Sevkh SY. oe cen
Loelyohe, MA. clodt® » Karn
om 7 ANN INS

I2> Doe (s) DefercellS

IZ. AMV Jamey Tes lem
P.O: Bex Ss5Fr4,
aston MA o7a905 - BFFF
Case 1:19-cv-12344-ADB Document1 Filed 11/26/19 Page 5 of 31

IY. Quirk Chrys le “Seep Dodae an
A> Halle¢ St. Dechester MA.
55 7-309-765D

ID. Callin Walsh — 55 Sebethe Pre, Cromwell,
Sa Ce Wome. Cyne choot 064 |b

lo. Fer SPIANViela, MA _ (Ager Crowley
[44 mon St Flom & Spanghelding, o\\o3

If. WNided Sales Pesh! Senvice

BIT. 53C. 9468 Us Pos bn IASPEHMN Services.

WIS Lienfant Phe sw, washing Distict XC
Columbia, 202 66 |

IGE. JMAC-
— (anc Pryve
Apo\te - Sales YWAINAG a 65 Male Sa N
BIG- Ela- eA | | 1,OUO.

Io Penal Communica oO) So oo |
By0eT ujyest DAVE Mar BD Luther hing SG
lScvinarcd, Tampe Fl. 33607

2D: Coh—
1400 Lake Hearn Ly,
Atlante GA ZalF
. Case 1:19-cv-12344-ADB Document1 Filed 11/26/19 Page 6 of 31
2). omnipoint miami & License Dypald.
IpqoO SLE, 2eH Ss | Gothn &

Bellevue WA, G¢0O6

LZ. ‘\roadvoxX, <tnc.
[OOS Euclid AVE Cleveland, 8H
44s

23. Level 2 Cmmuniactins. LLC.
JOdS Eldorado Boy\euvard
BromFielc Gplomedo Food|

ZN. Inf telecom )1C. _oe —
logo Vermont Avenve Nu sbite Flo
Washingten, 1 District of Chlunbia.

D0oe D>

2>. TPavla unite —

505 E MeCocmic eel
Reopka, Fl 39° 702

|
26. Bandy wll te he kennedy BW

“Tam Ce 7 \. 3BCOFG
Case 1:19-cv-12344-ADB Document1 Filed 11/26/19 Page 7 of 31

7 Dino Flere -Quvualeeomm Ana.
AAN Chaicman
5715 Mo re hove & Dw
San diego ,cA 9q9!o\

LE Havish Aos™ aPak, - E716 S507
G200 Layee De Phang TY 7502Y

29. Pindrens Wm —(\,
#6! TF Meo « Zimy [eS@ CISCO + CoM
[70 West Tasman DS-, San Sose |
(AAI Orne Gq SI3BY “

aK. (ore Enmis - '
26 45 es at) Fo Alliance,
/0900- 2 Stonelake Boolevare,
Svité I2G Pusha, TexaS TF 7EG

3 |. Dave wrigth Crekuss Lo
too03- Q2oV¥- €29S

2650 West JAG BAYE

Sony vale, CA 1409

iveless )

32 lyrvackcom

Flori. Babe secu -Senioe Bane:
5306 Oli @enie Ave ncies)
__ f
Levine, CA, 9396]
Case 1:19-cv-12344-ADB Document1 Filed 11/26/19 Page 8 of 31

53 Jonne LiNfola- Cable visio)
[lf Stewart Avenve |
(SethPage NV ily

DIO - BCY-4 4,2
SH. Tal Philos Genera] Mm

Po. (20% | FIO. Sees). ~
ok, SEI NEES a chigan

25. ofCicer Heat M. Merales

SPAM F eld RL D
J QP a
\Zo Peo S Soa Be na o1loS

26. goringciela Parnas Patho ry
\S0- B Tandage Street
SPring Fietay MA ©110°3
must — office managed
3l ONKC
Io T7TS Maan St-
Rrochto1. MA. 62201
Suk —-S87T- S557
RE Wilbin cWAG Rerresenttive VOR Foe

O§: Linkedty | a
Dea? sherin Co ot Youn tesa Vi ew

Cahiers F443
Case 1:19-cv-12344-ADB Document1 Filed 11/26/19 Page 9 of 31

54: Commissioner Cheru| Clappeced
Spangheid Pelice Department
[38 Perr! St. Sprangfierd Mes
O\165

0 - OFA cer bannox Willanss |
Span Fietd Police Depactreat
| Sue Pear \ Ot SPpaAnyfield Mean O\\V05

CPA nyCietd Pelice Depachrer™
130° Peal Sb. Spdanafieard Mma O05

Uy 6Facer Donrd Colour
Spaingetes PR low Deport ment—

130 eur\ Er SPrinygfietls THe o\lOS

SPringketdA Police mined.
Bo Pearl St. aera rred MA OOS

HY. Helder Mi\arhay Di tFy Lobe.
Eype witness ~ — 1305 Bank ST.
Witey Lube Ottawrn ON

OntiwHo, CANKde> KIS 3YV2Z
C13. 137. CEFF
se Case 1:19-cv-12344-ADB Document1 Filed 11/26/19 Page 10 of 31
45. State Poltc&

SPA agField |
660 Liberty Street

CreCeid MA ollof
ser Oe Ber F390

Uo. (Inalfreenss — (transse)
SU flerater Ssevare,

[ast Longmeadous — MA. O10 2f
LB - 5de- 9664 |

vf Fn CC or — Sl fFarkla street

GNU Lessee __ 5H Fl Bosen, MA,
| Fabrice Rellarad> | 62 \\0 — 136(
2 [Barr Warsaw — fre ect Lead

45. Dope
4 TnGnite Lod, Qupectans,
CAN RmM&. GS0\4

UC. Facebos* |
fp Hacher LO ay .
Merlo Park , CAN Rae
4403S

SO. Tur

13 a5 \au- Ket streeT

sul fe 900 SN Panascs CA 6
Y= 3999-70 t 5
Case 1:19-cv-12344-ADB Document1 Filed 11/26/19 Page 11 of 31

5. ofGcer Dd. Mocrreco

Sean etd "PR lice Depa ctbresh
(Zo Fearl St. SPpangfield N& ellos

e °
SPrngFieta Ore Oe CHIN

ors
1368 Pearl st. SP ring held mo Oj11V2S

53. Sargeant Tanjan S| lope
Springfield lice Demshants

130 Pearl St springFieta ma oS

SY Arttomey “J eftrey (Yl OrnmeaVU
— 413 -YS5- 1936
ATS Siete street Zn (I
spranghelA MA ol\ os

SS. OFA de Stemne/) Sioard
SPAUWYFiela Rhee DePacrtment

1S0 Peel Sb. SPringfietd Mea 61;0oS

56 - oFFice- Do An Pacrst4qe
SRring Fie ia Pe \ice \aebamhmnen ty
(30 pearl St. SPI 1G e {ct ma
o1)65
a i Case 1:19-cv-12344-ADB Document1 Filed 11/26/19 Page 12 of 31
Sen Ngrie \c ys lace. Depatmer

ISo \ear| S&S. Span Fretd,
WF iil

so. OFA cey— Ke ilu Gao
SPOUnsField Potice Department
So Pearl SX sennsfield
APS o\les
54. officem Cebect C {8rd -e_
Spasspseia Y2Vi ce oe rag eh
14d Pearl sh. Spins F elA
WVA “o\l\oS
Best hay
C- Davida S. Miller
‘Po Bax O97 & 5 No +4 marshhele, MK .
09°27

ol. Alex Anarl4Ymov AM-PRO- TECH (AIN-PES;
J25S “TVreat Bovlevard ste. 307
Walnut Creek CA 4ST]

G93. 537,26((

Go . “leay Beaman - Hacking SolbhHonS
BAI Laguna wey oahklead CH 9y602 —28IF

B10 - F5Y- GIES

OS. Lomid - Techaslosied
911 Gates Bod
Lie
New Jersey O7643
Case 1:19-cv-12344-ADB Document1 Filed 11/26/19 Page 13 of 31

64. gst (Daten Secuty TNC.
JY micelles ex “Torn Pike
Beare, MK. 61730
FJe- SIS- Seed

C pees)

zs ea mark \e (Witness )
(oe: e15 Shadow oss
of Pe ick SSA

Cpueged = FIA >

t+4+ 12Aabkard
a (Ar L} eD\e | A

"§ SOS Lan ovel™ ss
Pal ~ X\ ke CA Amy
Gy et

Cf “Beltre Arch Seameyyig-ngss
Aaires . 240- 434-8694

23350 CotHtorwd PKWwy ste 292
Catifoniea , md a OG

shod DoINn Boeders Cusitmves
64: —— itt Hill Ave mattapet, Mm ae >)

TO-Mmes2i\le— 6? Casto Sh V\ourtun View, CA. GY04 |
a Case 1:19-cv-12344-ADB Document1 Filed,11/26/19 Page 14 of 31
If: (pptin Daaizy) Bupant
( Dberoty CA jaf)

(30 Pearl Street, SpangsFe lnc P lice
De pete ney ollosS

36 Cooct SY recy
Seringfie ly MA oll a3
4yjS-T3S6— Sth

“Eo. Chris Ne Mm, lur- 5 e0f)
(AY)
I39( Main Skreet, Ste 2-|
Sprayield MA oioR
YR-De — 6FSF

H- Na Acre sn

Mak 4 e Taasky

Evel Com M. Com

Om Inc - .
STIS morehouse DBAVe,

Sar cdieyo .CA 9a 191

1S. Fem Ts hred2ti-l-ame Home SenyiceS 372

2. VO E
L412) S&F FBO fr Bola

Hil! 2b

(Home inspec FEB 2014) Bustell Mit
Ol1orl
T6- ~ Wooper Wu.eloh Radge BYHYO ch Pue.
Mass State Pelice Addres>> Gly Sov

western MA. 63493

TH Senate ela obacest O. mows? [ witness )
State Horse , Zoom 107 B |
Reid 1 slices aie 7 oy >
Case 1:19-cv-12344-ADB Document1 Filed 11/26/19 Page 15 of 31 ae

Tse Pres -TEA fedaal Jovi le in}
[5 Now Sudbuery St.
PB after, MA, 62303
6b (7- 316" a7O
CTITTI-4 TIS

99, La Shent Butler (witness)
TJusHee as Heal
lO Warren St Bxbxy MA.
O2119
La CH Pil) | |
§O . JO ‘loutch-est Boao - (Comenst secorttey)
cuite 14! Chery Hid
New Jersey OF 00%

gl. Henri Mennier | | at ater
gil mossy creek Prul 3.959 :*°
Murphy NC DPIC. cam

hem@ thé monnier:

FP. MYysePeTPC: CoM
Rob wi )\yamsd
SY 212 -06F7 Lv: ren re.
. oO
Ga/ David BaAve ste 308
momoville Wa 27560

e Sig Service Compe | |
ae Crt arene Hah S [Sim Ve, suite IS0 N
Sadramerto, CA GSFSS ; SS
Serve Coos\e ay lgwsuitS hee

@ Gog |e fal C C/o Cu StoA ian otf re Cords

Goo AMPK Hh eactro. Pkwy brountarn Vie CH

— GCoosle_
Case 1:19-cv-12344-ADB Document1 Filed 11/26/19 Page 16 of 31 torn Qver

64. Ande | =
‘tae ~  Ctyhai|

36 Court si '
SPANK ell mr
Ollo3
55. Fouseur€_ — Je ¢ Beans
Tia, Ghee okey
HO WIse SF New Vorb NY joolo

YG.

[Sloom bere
731 LeKngsrn Ru ere

OEACLE .
, __ &/ [250
YZ. 5 80 Oracle Kun Y Laer

JZedwed Shees Cr

74065 us WIM Coekae-ts

OZACIE — (Acc hive-Lvm ) ~
ve 100 Crosky OT
Bedfeorss MA 61730
7 gl-— 838-089

g. finthony Simone pnalene — Exe i4red
s FM H Sms Bacio - . Char PF yea es

FrensicsS CASe Manag-eneat < theron hea
286 West Gilth Pence adele
\]adelphia | d 304
PM, Feapsq liane | bee Th eh ele
79. ee a ipa cian File {yedinee bdue)t7 of 31

OTE, ence flerniyeh 67. 796 6 nt
20] VasS a estes Mee 1 699. G50
Camber ae, MA 02127
Case 1:19-cv-12344-ADB Document 1 Filed 11/26/19 Page 18 of 31

Pro Se I (Rev. 09/16) Complaint for a Civil Case

Defendant No. Q {

Name

Job or Title (ifknown)
Street Address

City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No.

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. G3,

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4 qu

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Comoast Xtartg
Jenni yyio Vee
170, JFK BLY)
Philad ehphia
PR 19-103 -— 2438

CAIS) 28O- 33//

Niches Gurau
Comcast techie lan
E71 Feltham Koad
SPLUNMGHELD

MA ollf{g

 

 

Diane Houston
Depuin Chrek .dathc division
Cert othe Ctraut’ Court
TAMPA -— tillsbaoaah
FL CJ
C312) ZIe- 8200

 

 

Mickosoft

 

 

One YY ICWOSo:
‘Rodmend
WR FWROS?.

wad

 

 

Page 2 of 5
Case 1:19-cv-12344-ADB Document1 Filed 11/26/19 Page 19 of 31

Pro Se | (Rev. 09/16) Complaint for a Civil Case

eee N. Qualeomm a
™ ca

Job or Title (ifknown)

Street Address SUAS Sdakenouse DYVe

City and County

SOnDiSHD
State and Zip Code A q 2f 20

Telephone Number

E-mail Address (if known) NN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oS

Defendant No. 3

ad ae) ‘Red hat

Job or Title (if known)

Street Address [00 E. Dame Street

City and County Ra €21Q Kh

State and Zip Code nv C. “ 2ZICO (

Telephone Number ( | q) 75y - ZOO

E-mail Address (if known)
Defendant No. 4 Eh

me QD mobile

Job or Title ¢if known)

Street Address IZ49Z0O SE agin St

City and County Pe { | ev wee

State and Zip Code WW ray qj g OO lo

Telephone Number

E-mail Address (if known) OS -
Defendant No. ¥ 4

Name Wh (a) V ERI ZO N

Job or Title (if known)

Street Address JO Gs a Mue of tyro bey iCcQgf

City and County \J QCLO Y oyic. 7

State and Zip Code ALY | 002

Telephone Number C 2, 5 yy 4 G S- food

E-mail Address (if known)

 

Page 2 of 5
Case 1:19-cv-12344-ADB Document1 Filed 11/26/19 Page 20 of 31

Pro Se | (Rev. 09/16) Complaint for a Civil Case

 

 

 

 

 

Defendant No. #
Name % We 3) MALIN MONROE
Job or Title (if known) Reb sole Faw
Street Address Z LisA ct
City and County ~ arin)
State and Zip Code NI O8 $54

 

Telephone Number

E-mail Address (ifnown) Malin Ci&7 @ gemigd : COM

ee @ Douglas Hook

 

 

 

 

 

 

 

 

 

 

 

Job or Title (if known) M a i « LYE 2ePo RTS,
Street Address
City and County S ? Z N 61 ELD / MA
State and Zip Code
Telephone Number Ms LI (A 25 |} - [Y q ly
E-mail Address (if known) ae
Defendant No. # hy 1B, (i)
Name EV ERSO UL e Ce
Job or Title (if known) Ut | | 42 Ce.
Street Address PO BB OS 5 (io OO Ss
City and County BO STD N
State and Zip Code MM A O2ZZ2O S- lo oOoOsS

 

Telephone Number
E-mail Address (if known)

Defendant Nort ug OP (ol - -
Name © GM Fnanual

 

 

 

 

 

Job or Title (if known)

Street Address “PO PooK | g ] | UY a

City and County APL NCTO NW

State and Zip Code TX TaO4dUl(o~- Wags”

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
Case 1:19-cv-12344-ADB Document1 Filed 11/26/19 Page 21 of 31

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

Defndnt No GMS) @ Ly berky / OM

Job or Title (ifknown)

 

 

 

 

Street Address po Y AQ S. =) , d (ot se C
City and County 4 Roeentawob Vi lage
State and Zip Code O 6 SO ( | |

 

Telephone Number

 

E-mail Address (if known)

Defendant No. 1ox# (ee

Name “TL A B
Job or Title (known) ; .
Street Address { ] lo Ee AST 27m St TA took,
City and County NQty) Yo pe

State and Zip Code N Y {O© (Oo

Telephone Number

 

 

 

 

E-mail Address (if known)

Pete No HO Be (oy) Oaprtal

Job or Title (if known)

Street Address ‘PO /2 20 x AO ok [
City and County SG Le La Le CL ¢Y f
State and Zip Code U TAH BY / [ 3 O— O28 |

Telephone Number

 

 

E-mail Address (if known)

eA | | ovis Nes

 

 

 

 

 

 

 

 

 

 

Job or Title (if known) ~ EWM ? [ O Wyse
Street Address {OOO A a ewan
City and County Kr er ve, tta
State and Zip Code "OS A AO0OC0yS — U 0 |
Telephone Number / BY) x UY FS — f,00 Uf
i we

E-mail Address (if known)

 

Page 2 of 5
Case 1:19-cv-12344-ADB Document1 Filed 11/26/19 Page 22 of 31

Pro Se ] (Rev. 09/16) Complaint for a Civil Case

Defendant No .
ca F ()Beico

Job or Title ¢if known)

 

 

 

 

 

 

 

 

 

 

 

 

Street Address | O BOX q SI Gg __
City and County P>U Fralo NETIC Claim
State and Zip Code R FRederitkcbura
Telephone Number VAC Za UO — os~ Pan
E-mail Address (if known)

Defendant No. g
Se OA () Citizens Poank.
Job or Title (if known) Be h esd hI Ag
Street Address DO a bat” Rog d
City and County MV od fay dD
State and Zip Code MF , O7/ ST

Telephone Number

 

E-mail Address (if known)

 

Defendant No. ¥ A. Je) . . e
Name cd Dr Ahiewa McClain _/GVAH
Job or Title (if known) Diyecry oe PN MES (NSUD CUS Cy

 

 

 

Street Address 4920 Du nn st
City and County Ch, LSA
State and Zip Code V &

 

Telephone Number Cast +) S 24 — oS |

E-mail Address (if known)

Defendant No. ge aff cE q

 

 

 

 

 

 

 

Name Uhns Cawbvone.
Job or Title (if known) Tb mY mydexr

Street Address IiOgdoO “Bo STOAS

City and County a PRA NGCHELD

State and Zip Code MA Ould

 

Telephone Number L UID) WAL Aa G (0 OOD

E-mail Address (if known)

 

Page 2 of 5
Case 1:19-cv-12344-ADB Document1 Filed 11/26/19 Page 23 of 31

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

Defendant No. thy
vo Att

 

 

 

 

Job or Title (ifknown) Ao rOna te. MLICO
Street Address ~ a
City and County BoSsto NN

State and Zip Code Moh

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No “W) Wietvo P oS

 

 

 

Job or Title (if known) Genel |.2 Muze
Street Address
City and County S P RI WIE | ELA

 

State and Zip Code WM AA

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

 

 

City and County
State and Zip Code

 

 

Telephone Number

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

 

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
Case 1:19-cv-12344-ADB Document1 Filed 11/26/19 Page 24 of 31

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

II.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of

. another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case, In a

diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check ail that apply)
\C Federal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

@ The Maessechusetts Onsumec Pa tection WwW - G.4.493F
® The Fist Amendment fF +e united hh LOGS © 93
rHcde 2 ajll of eights
@ FrHcle @ pill oF “efshtS
B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the
State of (name)

 

b. If the plaintiff is a corporation
The plaintiff, (rame) , is incorporated
under the laws of the State of (name) ’
and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

2. The Defendant(s)

 

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) ’  , Oris acitizen of
(foreign nation)

 

Page 3 of 5
Case 1:19-cv-12344-ADB Document 1 Filed 11/26/19 Page 25 of 31

Pro Se | {Rev. 09/ 16) Complaint for a Civil Case

t

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(Cf more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

$ 306, 002 900

 

I. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages ifneeded.

fltsse see eftathed Cocurents thoak Yoo in _ackvonee ,

(time line, of events)
IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 4 of 5
Case 1:19-cv-12344-ADB Document1 Filed 11/26/19 Page 26 of 31

Pro Se | (Rev. 09/16) Complaint for a Civit Case

 

ease See @htached Cnumen thank You 1A aAdvande_

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk's Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case. .

 

Date of signing: 24 [1 .
Signature of Plaintiff | Cust=>(S>
Printed Name of Plaintiff Cus fine las a [LA Nee Quin

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

Page 5 of 5
ase 1:19-cv-12344-4DB Do ent1 piled 11/26/19 Page 27 of 31
Statement oF Claim Es

Sinke Octeber- Zot Conhauing fo the Pre Seat

OF Novenmee Zeolf, ONG 1A death trea ts,
harassment, Police 72494 tNCloSiNe Of the

Department of Defense phite horse, mecdia_,
tech, anc Acavate Gusinesse S Veterwns have

[llegatly Sorveillances our hemes through hard —wirray
Smort JEMES and trathickine sf SensorS) GPS

On apP® ane iN oof vyehicls. This globat
MeticievoS and highly ynetAreal attach, which he{

Ayo Ker fede! [aws fe dlestoy OUr— Peace af rd
fho vIGh+ te live peateFolly é haper ly iA Sa
Aas be

ar Strip ped of not only ry IMré cdhyele. Fron ly
but the @kdlerced 2 well, Feisified fares

, fempein
OF our marl police brutality Ge ~
* ro 7

Poli Fically obstich as o9T rights tes Pile Alice.
repordty 6 aSHK Br INNeSsH aoa

( enn vrotheveble and ON GUS. Ou- civil Rr t
ae ‘doves arcded ‘9nNoved vr oN
Le Gom us WITH  VYeaso ce
CEvLPFE SS DOr Thoughts, 1 AeA Ss INSP been

ad heen Veyo °

Kod by VK#YV\A cA j
ID toi dal MeHIa Social] ~ Teressh

median Pidi
AS G@ Shey of CR“So-—ShIC oy .
heneg i the Correat BAM NI Stra Ken
Corre Hy ia he Kon fe hose - “Vhe Potihve_
Damages psychologic ly, SPIT AM | GB rarcially
emots one are lo eons any Number o& het Can”
And Should be Provided Gy fhe pain le Fameation

, Bor Vo;

y Selevigaan
Fels ViShed “ 4.
Case 1:19-cv “AN ADB D \" Fi 5. g/19 Page 28 of 442
Case 1:19-cv-12344-ADB Document1 Filed 11/26/19 Page 29 of 31 (2)

Slander Charachyr ads aSinahon attempts |

}

these. oF Se Cro, hot even WOo7S €. Hose iTa\ 7
Aovernnente\
oath 6fF Profecthbay gna tm.
Cet 2en5. “Vhe hose € oe NS PONate,
ulhich we den reve OSs, oF athe
nancial loss of DET BACH throoyh Lime
ENG A% ements lh ernie Seen
ea 2 NETES ren of Spenscers

5 6F Ke Vousi GH bor 1A: .

Cen ho lene MUNSHI, and

4 Vek Wa Ne dbrsedA Moe

reals, haS led Gs 4, ask,

ve Coor™ | Lh psus hb a jocy a Line

OF dh 300, 000° 5
they desire the. oboe Lp craee Shovkes

WOT ast a larger dine ee e

LheanK Uo nA (So 3d Yo\e SS OD merce \
Case 1:19-cv-12344-ADB Document1 Filed 11/26/19 Page 30 of 31

(NE ove |@shing the Court [Soy to hold
O\\ ACconteble ParttedS listed aS ceraonts

es mansible iC oderrins, the. pob le QS TO the

MoNiCieos | and Wegat AeatingS wer +he

Course oF a Year. TL o& Class action

Suit shovid arise than all Mone tay

CBr en sation Shoritcd be aistilotes in

Pes oar. ana iqhtiag he WrONZS of

These Ire SPonsible va (Prete Chingy Citizens

Mawes cE  dabe ESsteb\\ shed VOM Ledeawl
< .

QW oF thro Lyni te A Strate of mea OK

Aliso alt Coor- QoSts pow enhioal expect
SPEW*2r Cees LIN alSo lobe Cave yea af G.
Yeshle of Gling Tiss jlawsot Gr Pro Dai nis

woe alse ash fer the right to poblish all

© iWolVe) Uo, 4A .

Whe rer liste as a No Coen ie So
OF net Luth no Countersgik Ppessible eo
CVer, Shouid MONG Bove &) Defendants Ane

—aFten deli bewhan they coill also le
re send: le Por COMPENS AM CN CS @ YeSult

Oo tNus ly re och We alSe
Ch . aS thet new
laws loé established te Patecl cor me oh Freer

And that the Carrect OSSIStence IS Provided,
as day never Nave ment tote 9 Pageyaipr 32 (2)
hor dshie, Coushpamoey dena of hele NOT
nCoomalo lite, weve experences fur well
Over A Yene, PASO VYegvest lOW en futerer
implemenrk @& CUber AVVisi an LHD al\|
nala-~ Pelice Departments aceoss a
Naron, Lastl}{, Piolo amelogic ond
Luadten letters to cr family for he
loss SNaMNe | Kerr ns sro Death th rets
bnrAawedrdr pyyithost Gavse Om reasan
Crann oN de Garden Ve listed. (22 soles an
OF 2OVoe \Naeerneas Se mest be

Mandated as a reSolk of latch of
GC coon tebe, ALIA SS the. bread .

\

“VR UDO 1A advance A

(oa Be Ss florence |:
